DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.

Status of the Claims
By amendment filed March 15, 2022 claims 1 and 3 have been amended. Claims 7 through 10 are withdrawn from consideration. Claims 1 through 11 are currently pending.

Response to Arguments
Applicant’s arguments, filed March 15, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As will be discussed further in this Office Action, Czeremuszkin (U.S. Patent # 7,074,501) 

Claim Rejections - 35 USC § 103




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ander et al (WIPO Patent Publication No. WO 2008/095653 A1; machine translation referred hereafter) in view of Gorbig (U.S. Patent # 6,444,274) and Serwon (U.S. Patent Publication No. 2002/0132110) and Czeremuszkin et al (U.S. Patent # 7,074,501).
	In the case of claim 1, Ander teaches a method of reducing stickiness of an end face of a roll of adhesive tape by passivating the edge/cut edge of a roll of adhesive tape wherein the cut edge/end face is orthogonal to a major length of the roll (Abstract, Page 1 Lines 26-31 and Page 3 Lines 87-90 and 100-116). The process of Ander comprised supplying a polymerizable precursor gas into a plasma stream which was directed toward the edge/end face of the adhesive tape to form a thin, dehesive layer on the end face/edge (Page 4 Lines 153-161). Ander further teaches that the passivation process was conducted while the roll of adhesive tape was wound along the major surface (Page 5 Lines 196-198 and Page 8 Lines 307-313).
	Though Ander teaches having reduced stickiness of an end face of a roll of adhesive tape by treating the face with a plasma enriched with a precursor to coat the end face Ander does not teach that the precursor comprised an organic polyfunctional silane and that the coating comprised silicon oxide formed at atmospheric pressure.
	Gorbig teaches a method for reducing the stickiness of an adhesive tap by depositing an antiadhesive coating (Abstract and Column 1 Lines 4-24). The process comprised a low pressure plasma polymerization deposition process of enriching a polyfunctional silane with a plasma stream and directing the enriched precursor onto the surface of the tape to deposit the antiadhesive coating (Abstract and Column 2 Lines 19-65).

	Serwon teaches an adhesive tape (Abstract and Page 1 Paragraph 0001) comprising a liner 28 having a release film/layer comprised of silica/silicon dioxide (Page 2 Paragraph 0023-0026).
	Furthermore, Czeremuszkin teaches a process for forming an inorganic coating on a substrate at atmospheric pressure (Column 5 Lines 1-17) wherein the inorganic coating was a silicon dioxide coating formed by plasma enhanced chemical vapor deposition using hexamethyldisiloxane (Column 14 Lines 4-11).
	Based on the teachings of Gorbig in view of Serwon and Czeremuszkin, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the passivation plasma treatment process of Ander at atmospheric pressure using hexamethyldisiloxane as the precursor and form a silicon oxide coating on the end face of the roll because silicon oxide was a known antiadhesive coating in the art formed using an organic polyfunctional silane as a precursor in a plasma treatment process.
	As for claim 2, as was discussed previously, Gorbig teaches that the organic polyfunctional silane was hexamethyldisiloxane.
	As for claim 5, Ander teaches that the full areas of the end face/mirror of the roll was passivated and therefore coated (Page 5 Lines 196-198).









Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Di Costanzo et al (U.S. Patent # 8,984,845).
	The teachings of Ander in view of Gorbig and Serwon and Czeremuszkin as they apply to claim 1 have been discussed previously and are incorporated herein.
	Ander teaches that the rolls of adhesive tape were unrolled and wound and cut from a large roll/mother roll (Page 1 Lines 17-31), however, none of the references teach that the individual roll was formed from a mother roll slit transversely to a longitudinal direction.
	Di Constanzo teaches plastic/polymer films used to form adhesive tapes (Abstract and Column 1 Lines 3-16). Di Constanzo further teaches that individual rolls used in adhesive coating were derived from slitting a mother roll (Column 3 Lines 39-44 and Column 8 Lines 4-13).
	Based on the teaches of Di Constanzo, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the individual rolls/web-form material of Ander in view of Gorbig and Serwon and Czeremuszkin from a mother roll slit transversely to a longitudinal direction because this was a known process in the art for forming substrates used in manufacturing adhesive tapes and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Hiramatsu et al (U.S. Patent Publication No. 2012/0135174).

	None of the references teach that the silicon dioxide/antiadhesive coating had a thickness of 60 to 600 nm and a constant thickness.
	Hiramatsu teaches an adhesive tape comprising a release layer (Abstract, Page 1 Paragraphs 0001 and 0009 and Page 4 Paragraph 0050) wherein the release layer had a thickness in the range of 30 to 500 nm, preferably 60 to 300 nm, in order to prevent heavy peeling and blocking when the tape is rolled (Page 5 Paragraph 0057).
	Based on the teachings of Hiramatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the silicon dioxide antiadhesive coating of Ander in view of Gorbig and Serwon and Czeremuszkin to have a constant thickness in the range of 60 to 300 nm in order to prevent heavy peeling and blocking when the tape is rolled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Ander et al in view of Gorbig and Serwon and Czeremuszkin et al as applied to claim 1 above, and further in view of Lucast et al (U.S. Patent # 5,613,942).
	The teachings of Ander in view of Gorbig and Serwon and Czeremuszkin as they apply to claim 1 have been discussed previously and are incorporated herein.
	Ander does not specifically teach that the tape comprised a viscoelastic composition but does teach that the adhesive was pressure sensitive adhesive (Page 6 Lines 225-247).
	Lucast teaches an adhesive tape comprising a pressure sensitive adhesive comprised of a viscoelastic polymer/composition (Abstract and Column 4 Lines 61-65).


Conclusion
	Claims 1 through 6 and 11 have been rejected. Claims 7 through 10 have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712